Citation Nr: 0622792	
Decision Date: 07/31/06    Archive Date: 08/10/06

DOCKET NO.  93-01 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Whether new and material evidence has been submitted to 
reopen the claim for service connection for an acquired 
psychiatric disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel





INTRODUCTION

The veteran had active military service from May 1953 to 
March 1955.

This matter originally came before the Board of Veterans' 
Appeals (Board) from an April 1992 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  

In April 1993, the Board remanded this claim for additional 
development.  In February 1996, the Board determined that new 
and material evidence had not been submitted to reopen the 
veteran's claim for service connection for a psychiatric 
disability.  The veteran appealed this decision to the United 
States Court of Appeals for Veterans Claims (known as the 
United States Court of Veterans Appeals prior to March 1, 
1999) (Court).  By Order dated in June 1997, the Court 
granted the Appellee's Motion for Remand and the February 
1996 Board decision was vacated.

In August 1998, after receipt of requested translations, the 
Board again determined that new and material evidence had not 
been submitted to reopen the veteran's claim.  The veteran 
subsequently appealed this decision to the Court.  By Order 
dated in March 1999, the Court granted the Appellee's Motion 
to Remand and to Stay Proceedings.  In September 1999, the 
Board remanded this case to the RO for readjudication 
pursuant to Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).

In April 2000, the Board again found that new and material 
evidence had not been submitted to reopen the veteran's 
claim.  The veteran also appealed this decision to the Court.  
In a June 2001 Order, the Court vacated the Board decision 
and remanded the matter for the Board to consider the 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA).

In June 2002, the Board undertook additional development of 
the veteran's claim pursuant to 38 C.F.R. § 19.9(a)(2) 
(2002).  In August 2003, the Board remanded this case for 
readjudication.  See Disabled American Veterans v. Sec'y of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  In May 
2004 and August 2005, the Board also remanded this case for 
further development.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking to reopen a service connection claim 
for an acquired psychiatric disorder.  That claim was denied 
by the Board in November 1988.  At that time it was 
determined that the veteran's psychiatric disorder was first 
noted many years after service.  

In Kent v. Nicholson, No. 04-181 (U.S. Vet. App. March 31, 
2006), the Court held in part that VA's duty to notify a 
claimant seeking to reopen a claim included advising the 
claimant of the evidence and information that is necessary to 
reopen the claim and VA must notify the claimant of the 
evidence and information that is necessary to establish his 
entitlement to the underlying claim for the benefit sought by 
the claimant.  It further held that VA must, in the context 
of a claim to reopen, look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate  
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  

Although the February 2004 VCAA letter associated with the 
claims folder advised the veteran what evidence is necessary 
to substantiate his underlying service connection claim for a 
psychiatric disorder, that letter did not discuss the basis 
for the denial in the prior decision.  Additionally, while 
the letter noted that the claim had been previously denied, 
it referred to a May 1982 rating decision as the date of the 
prior, final decision, when in fact the November 1988 Board 
decision is the relevant final decision.  Thus, the February 
2004 letter does not comply with the Kent ruling.   

Accordingly, the case is REMANDED for the following action:

1.  The RO should send the veteran a 
corrective VCAA notice under 38 U.S.C.A. § 
5103(a) that (1) notifies the veteran of 
the evidence and information necessary to 
reopen the claim; and (2) notifies the 
veteran of what specific evidence would be 
required to substantiate the element or 
elements needed to grant the veteran's 
service connection claim (i.e., evidence 
establishing that his psychiatric disorder 
began during service or that a psychosis 
began within the first postservice year).  
This notice is outlined by the Court in 
Kent, supra.  The notification letter 
should also advise the veteran of the 
evidence and information that is necessary 
to establish entitlement to his underlying 
service connection claim.  

2.  Following such development, the RO 
should review and readjudicate the new and 
material claim.  If any benefit sought on 
appeal remains denied, the RO shall issue 
the veteran and his representative a 
Supplemental Statement of the Case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



